Mr. Justice Gary,
dissenting. The complaint alleges that the plaintiffs and defendant are tenants in common of the land therein described.
5 The defendant, in his answer, denies that the plaintiffs and himself are tenants in common, and alleges that he is in possession of said land, under good and valid titles; that he is seized and possessed of the same as his own proper estate, and that the plaintiffs have no claim of right or interest therein.
The Circuit Judge found as matter of fact that the plaintiffs and defendant had interests in said land in the proportion stated by him. The pleadings raised an issue for trial on the law side of the court, but a jury trial was waived. The findings of fact by the Circuit Judge as to the issue of title is not the subject of review by this court. Peoples v. Cummings, 22 S. E. R., 730; Capell v. Moses, 36 S. C., 559.
I, therefore, dissent from the opinion announced by the majority of the court.